Citation Nr: 0905961	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO. 03-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral pain, swelling, and numbness of the lower legs 
and feet, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1956 April 1958; and 
various periods of active additional service in the United 
States Army Reserve from February 1977 to June 1990, and with 
the Illinois Army and Air National Guard from June 1991 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In a January 2007 decision, the Board denied the 
veteran's claim. The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In a January 2008 Order, the Court vacated and remanded the 
Board's January 2007 decision. The Order was to implement the 
provisions of the January 2008 Joint Motion for Remand (Joint 
Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The January 2008 Joint Motion states that the current VA 
examinations of record from May 2003 and August 2006 are 
inadequate for rating purposes and directs VA to obtain 
another VA examination report. 

Specifically, the Joint Motion states that the Board failed 
to make the critical inquiry of whether or not the veteran's 
disability was aggravated by active duty for training and 
that the Board erred by not obtaining a VA medical opinion to 
address this issue. 

Additionally, the Joint Motion notes that VA placed 
significant probative value on the May 2003 VA examination 
report which established that it was less likely than not 
that the "current symptoms had any relationship to the 
appellant's service, much less to wearing too tight shoes", 
notwithstanding that the focus of the examination was the 
diagnosis of joint arthritis and not the diagnosis of the 
peripheral neuropathy issue on appeal.

The Board finds that a remand is necessary to obtain a VA 
examination report in compliance with the directives of the 
January 2008 Joint Motion and Court Order. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an 
appropriate VA examination. The purpose 
of the examination is to determine if the 
veteran's disability, described as 
bilateral pain, swelling, and numbness of 
the lower legs and feet, to include 
peripheral neuropathy, is etiologically 
related to any period of active duty or 
active duty for training. The following 
considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

1) From an examination of all 
available evidence, including 
the veteran's VA claims folder 
and his service treatment 
records, the examiner should 
opine as to whether the veteran 
either currently has, or has 
had at any time since filing 
his claim in March 2003 (even 
if it has resolved), a 
disability manifested by 
bilateral pain, swelling, and 
numbness of the lower legs and 
feet, to include peripheral 
neuropathy. 

2) If such disability is found, 
the examiner is asked to opine 
as to whether the disability 
found on examination was 
incurred in or aggravated 
during any period of active 
duty or active duty for 
training. It is imperative that 
the examiner address both the 
question of direct service 
connection and service 
connection due to aggravation.

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion.

2. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, she must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




